Case 1:17-cr-20883-KMW Document 45 Entered on FLSD Docket 01/23/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SO UTHERN D ISTRICT O F FLO RID A

                               CA SE N O . 17-20883-CR-W lLLlA M S


   UN ITED STATES O F A M ERICA ,



   JOHN AHEA RN ,

              D efendant.
                                     /

                                 JUD G M EN T O F FOR FEITUR E

          THIS CA USE came beforethe Courtupon the m otion ofthe United States,pursuantto the

   proceduressetforth atFed.R.Crim .p.32.24b)forthe entry ofa forfeiture order. Based on the
   record in this matter,the plea agreem entofthe defendant,and forgood cause shown,the Court

   findsasfollowsw ith respectto forfeiture in thisaction asto defendantJOHN A HEARN :

          An lnformation wasfiled chargingdefendant,JOHN AHEARN (defendant''),and another,
   with a conspiracy to sellunregistered securities in violation of Title 18,United States Code,

   Section 371. The lnform ation also contained forfeiture allegationsw hich placed defendantand

   co-defendant on notice,should one or both be convicted,that the United States w ould seek to

   forfeit all statutorily authorized property, specifically, any property, real or personal, which

   constitutesorisderived from ,proceedstraceableto such violation.

          Defendantentered into a Plea Agreem entand agreed,am ongotherthings,to forfeita1lfees,

   distributions or salary he personally received directly attributable to the offense (D.E. 131.
   Defendantagreed to the imposition ofa forfeiturejudgment in the amountof $18,538.55.
   Defendant will be subm itting that am ount, in certified funds, payable to the lûunited States
Case 1:17-cr-20883-KMW Document 45 Entered on FLSD Docket 01/23/2019 Page 2 of 2




   M arshalsService''on orbeforeJanuary 23,2019.

          A ccordingly,itis:

          ORDERED and A DJUD GED :

                 Forfeiture,intheamountof$18,538.55 (US)representingtheproceedsdefendant
    personally received through fees,distributionsorsalary from the offenseto w hich D efendantpled

    guilty,isentered againstdefendant,JOHN AH EA RN .

                 Duly authorized law enforcem entofficials,shallseizeand take custody ofproperty

    for forfeiture and forfeit the funds under this Order pursuant to Title 21,U nited States Code,

    Section853(g)and(p).
                 TheCourtshallretainjurisdictioninthismattertotakeadditionalactionandenter
    furtherorderasnecessarytoimplementandenforcethisforfeitureorderandjudgment.
                 This Judgm entof Forfeiture is finalas to the defendant,JOHN A HEA RN as of

    sentencingandwillbeincorporatedintothesentenceandjudgment.
           DON E and ORDERED in Cham bersatM iam i,Florida,on thi         -   ay ofJanuary,2019.




                                                      KAT LE M .W ILLIAM S
                                                      UN ITED TA TES DISTRICT JUDG E
